         Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 1 of 19



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 IN RE:                                            §
                                                   §
 WATSON GRINDING &                                 §              CASE NO. 20-30967
 MANUFACTURING CO.,                                §
                                                   §              (Chapter 11)
       Debtor.                                     §


 JOHNYCE ADAMS, ET AL.,                           §
                                                  §
          Plaintiffs,                             §
                                                  §
 vs.                                              §
                                                  §
 WATSON VALVE SERVICES, INC.                      §                ADVERSARY NO. _________
 AND WATSON GRINDING AND                          §
 MANUFACTURING, CO.,                              §
                                                  §
          Defendants.




                                      NOTICE OF REMOVAL

         Janet S. Northrup, Chapter 11 Trustee (the “Trustee”) of the Estate of Watson Grinding &

Manufacturing Co. (the “Debtor”), files this Notice of Removal of the state court action styled Johnyce

Adams, et al. vs. Watson Valve Services, Inc. and Watson Grinding and Manufacturing Co., Cause No. 2020-

40081, pending in the 125th Judicial District Court of Harris County, Texas (the “State Court Action”).

                          I.       Procedural Background and Nature of Suit

         1.      On July 7, 2020, Johnyce Adams, et al. (collectively, the “Plaintiffs”) filed an Original

Petition (the “Original Petition”) against Watson Valve Services, Inc. and Watson Grinding and

Manufacturing Co. (collectively, the “Defendants”). In their Original Petition, the Plaintiffs assert

claims of negligence, nuisance, and trespass against the Defendants.

                                                      1
         Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 2 of 19




         2.     On February 6, 2020 (the “Petition Date”), the Debtor filed its Voluntary Petition

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, pending in

the United States Bankruptcy Court for the Southern District of Texas, Houston Division (the

“Chapter 11 Bankruptcy Case”).

                                        II.      Basis for Removal

         3.     This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

         4.     The State Court Action was initiated after the commencement of the Chapter 11 Case.

This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027. In re R.E. Loans,

LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

         5.     Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

         6.     Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

         7.     This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

                                                     2
          Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 3 of 19




outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

          8.     The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.

          9.     Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.    Core or Non-Core Bankruptcy Jurisdiction

          10.    This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B) and (C). The claims and causes of action in the State Court Action have

a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. § 541.

          11.    Upon removal of the State Court Action, the Trustee consents to the entry of final

orders or judgment by the bankruptcy judge.

                                       IV.     Parties and Notice

          12.    Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 125th Judicial District Court of Harris

County, Texas.

          13.    In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:

                                                   3
       Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 4 of 19




 BRENT COON & ASSOCIATES                              MCCOY LEAVITT LASKEY LLC
 Matthew R. Willis                                    John V. McCoy
 300 Fannin, Suite 200                                Michael I. Ramirez
 Houston, Texas 77002                                 N19 W24200 Riverwood Dr., Suite 125
                                                      Waukesha, WI 53188
 ATTORNEYS FOR PLAINTIFFS
                                                      ATTORNEYS FOR WATSON GRINDING &
                                                      MANUFACTURING CO.

                                                      Gieger, Laborde & Laperouse L.L.C.
                                                      Ernest P. Gieger, Jr.
                                                      701 Poydras Street, Suite 4800
                                                      New Orleans, Louisiana 70139

                                                      ATTORNEYS FOR WATSON VALVE SERVICES,
                                                      INC.


                                    V.      Process and Pleadings

       14.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided to this Court.

       15.     In accordance with Bankruptcy Rule 9027(c), the Trustee will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.

       WHEREFORE, the Trustee notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.




                                                  4
       Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 5 of 19




Dated: August 7, 2020.

                                           Respectfully submitted,

                                           JONES MURRAY & BEATTY, LLP

                                           By: /s/ Ruth Van Meter ___________
                                           Erin E. Jones
                                           Texas Bar No. 24032478
                                           Ruth Van Meter
                                           Texas Bar No. 20661570
                                           Jacqueline Q. Pham
                                           Texas Bar. No. 24116899
                                           4119 Montrose Blvd, Suite 230
                                           Houston, Texas 77006
                                           Phone: 832-529-1999
                                           Fax: 832-529-5513
                                           erin@jmbllp.com
                                           ruth@jmbllp.com
                                           jackie@jmbllp.com

                                           SPECIAL COUNSEL FOR JANET S.
                                           NORTHRUP, CHAPTER 11 TRUSTEE OF THE
                                           ESTATE OF WATSON GRINDING &
                                           MANUFACTURING CO.

                                           HUGHESWATTERSASKANASE, LLP

                                           By: /s/ Wayne Kitchens
                                           Wayne Kitchens
                                           Texas Bar No. 11541110
                                           Heather McIntyre
                                           Texas State Bar No. 24041076
                                           Total Plaza
                                           1201 Louisiana, 28th Floor
                                           Houston, Texas 77002
                                           Telephone: (713) 759-0818
                                           Facsimile: (713) 759-6834
                                           wkitchens@hwa.com
                                           hmcintyre@hwa.com

                                           COUNSEL FOR JANET S. NORTHRUP,
                                           CHAPTER 11 TRUSTEE OF THE ESTATE OF
                                           WATSON GRINDING & MANUFACTURING
                                           CO.




                                       5
       Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 6 of 19



                                                      AND

                                                      MCCOY LEAVITT LASKEY, LLC

                                                      By: /s/ Michael I. Ramirez  _____
                                                      Michael I. Ramirez
                                                      Texas Bar No. 24008604
                                                      20726 Stone Oak Parkway, Suite 116
                                                      San Antonio, TX 78258
                                                      Telephone (210) 446-2828
                                                      Fax (262) 522-7020
                                                      mramirez@mlllaw.com

                                                      COUNSEL FOR WATSON GRINDING &
                                                      MANUFACTURING CO.

                                    CERTIFICATE OF SERVICE

       I certify that on August 7, 2020, a true and correct copy of the foregoing Notice was served
via ECF/PACER to all parties registered to receive such service and via first class mail (without
attachments) on a date to be supplemented to the following:


 BRENT COON & ASSOCIATES                            MCCOY LEAVITT LASKEY LLC
 Matthew R. Willis                                  John V. McCoy
 300 Fannin, Suite 200                              Michael I. Ramirez
 Houston, Texas 77002                               N19 W24200 Riverwood Dr., Suite 125
                                                    Waukesha, WI 53188
 ATTORNEYS FOR PLAINTIFFS
                                                    ATTORNEYS FOR WATSON GRINDING &
                                                    MANUFACTURING CO.

                                                    Gieger, Laborde & Laperouse L.L.C.
                                                    Ernest P. Gieger, Jr.
                                                    701 Poydras Street, Suite 4800
                                                    New Orleans, Louisiana 70139

                                                    ATTORNEYS FOR WATSON VALVE SERVICES,
                                                    INC.



                                                      /s/ Ruth Van Meter
                                                      Ruth Van Meter




                                                6
Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 7 of 19




                          EXHIBIT A
                    Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 8 of 19
                                          Harris County Docket Sheet


2020-40081
COURT: 125th
FILED DATE: 7/7/2020
CASE TYPE: Premises

                                        ADAMS, JOHNYCE
                                       Attorney: WILLIS, MATTHEW R.

                                                    vs.
                                 WATSON VALVE SERVICES, INC.


                                           Docket Sheet Entries
             Date         Comment




2020-40081                                                                              Page 1 of 1

125                                                                            8/6/2020 12:44:17 PM
Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 9 of 19

              2020-40081 / Court: 125
Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 10 of 19
Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 11 of 19
Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 12 of 19
Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 13 of 19
Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 14 of 19
Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 15 of 19

               2020-40081 / Court: 125
       Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 16 of 19




J.A




E.M.




A.M.

J.M.
M.M.
R.M.

C.O.

J.O.

E.Q.




J.T.
Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 17 of 19
Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 18 of 19

               2020-40081 / Court: 125
Case 20-30967 Document 562 Filed in TXSB on 08/07/20 Page 19 of 19
